The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim 10 is canceled.  Claims 1-9, 11-18 are under consideration.

Priority:  This application is a 371 of PCT/US2017/026204, filed April 5, 2017, which claims benefit of provisional application 62/318389, filed April 5, 2016.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syedain et al. (2013 Annals of Biomedical Engineering 41(12):  2645-2654).  Syedain et al. teach an engineered tissue or extracellular matrix comprising a Dacron® cuff embedded at one end (see at least p. 2646, 2649, Fig. 2).  In at least Fig. 2, it can be seen that the engineered tissue (thereby comprising an extracellular matrix) embeds a portion of the cuff, where the engineered tissue is used to fabricate a heart valve (p. 2649) (instant claims 9, 11-13).
Regarding instant claims 1-5, Syedain et al. teach a method of making an engineered tissue or extracellular matrix comprising forming a fibroblast-seeded gel by adding thrombin and calcium chloride to a suspension of oDF (ovine dermal fibroblast) in bovine fibrinogen; embedding a Dacron® cuff on each end of the gel; culturing the cell-seeded gel and thereby producing an engineered tissue or extracellular matrix comprising a portion of the cuff (i.e. structural component) embedded therein, and wherein a portion of the structural component is not embedded in the engineered tissue (at least p. 2646, also Fig. 2).
Regarding instant claim 6, Syedain et al. teach after a two-week period, the engineered tissue are transformed to a custom pulsed-flow-stretch bioreactor for an addition 3-week period (p. 2646).
Regarding instant claim 7, Syedain et al. teach decellularizing the engineered tissue (p. 2646).

Reply:  In view of Applicants’ remarks, claims 1-7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited Syedain et al. for the reasons noted above.

Claims 9, 11-13 are rejected under 35 U.S.C. 102(a) as being anticipated by Kheradvar et al. (2015 Annals of Biomedical Engineering 43(4):  844-857; previously cited).  Kheradvar et al. teach engineered valves where tissue or heart leaflets (thereby comprising an extracellular matrix) completely cover or surround a portion of the valve (or structural component) (at least Fig. 4-5, also p. 851-853).  Therefore, Kheradvar et al. can be deemed to teach an engineered tissue or extracellular matrix that embeds a portion of the valve (or structural component) (instant claim 9).  
Regarding instant claims 11-13, Kheradvar et al. teach the engineered valves are stents, which can be made of a metal (at least Fig. 4-5, also p. 851-853; instant claims 11-13).

Reply:  Applicants’ remarks have been considered but they are not persuasive.  The reasons for maintaining Kheradvar et al. are the same as noted in the advisory action of June 22, 2022, and are incorporated herein for Applicants’ convenience.
It is noted that instant claim 9 is a product claim drawn to an engineered ECM (extracellular matrix) comprising a portion of a structural component embedded therein, wherein a portion of the structural component is not embedded in the engineered ECM.  It is known that tissues comprise an ECM.  Kheradvar et al. teach pericardial leaflets, which are tissues; therefore, Kheradvar et al. teach a tissue and an ECM.  In at least Fig. 5, Kheradvar teach various engineered valves where it is clearly depicted and shown that the pericardial leaflets are engineered to completely surround or cover a portion of a structural component.  Therefore, the leaflet tissues, which comprise ECM, completely surround a portion of a structural component but leaving another portion of the structural component exposed or not surrounded by tissue.  Therefore, Kheradvar et al. can be deemed to teach an engineered tissue and/or ECM comprising a portion of a structural component embedded therein, wherein a portion of the structural component is not embedded in the engineered ECM.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alavi et al. (US 20140180399; IDS 01.03.20, previously cited) in view of Kheradvar et al. (2015 Annals of Biomedical Engineering 43(4):  844-857; previously cited).  Alavi et al. disclose a method of engineering an extracellular matrix to form on a Nitinol mesh comprising coating the mesh with a cell-seeded gel, where the cells are smooth muscle cells and fibroblasts, and the extracellular matrix and cells form on and/or around the mesh, and culturing the cell-seeded mesh under conditions to form a tissue on and/or around the mesh (at least paragraphs 0070-0071, 0072-0077).  Therefore, Alavi et al. can be deemed to disclose a method of combining matrix-producing cells with a hydrogel to produce a cell-seeded hydrogel, forming the cell-seeded hydrogel around a structural component, and culturing the cell-seeded hydrogel under conditions to produce an extracellular matrix comprising a structural component embedded therein. 
Alavi et al. disclose the engineered tissue is suitable for applications including heart valves and vascular grafts (at least paragraphs 0072, 0078-0086, 0087-0094).  
Alavi et al. do not explicitly teach that a portion of the structural component is not embedded in the engineered extracellular matrix.
	Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve comprises or is completely surrounded by a tissue and a portion of the structure does not comprise tissue (at least Fig. 4-5, also p. 851-853).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of making an engineered extracellular matrix (ECM) comprising:  combining matrix-producing cells with a hydrogel to produce a cell-seeded hydrogel; forming the cell-seeded hydrogel on, in, around and/or within a portion of a structural component; and culturing the cell-seeded hydrogel so as to produce an engineered ECM comprising a portion of the structural component embedded therein, wherein a portion of the structural component is not embedded in the engineered ECM, and wherein the structural component is a stent or Nitinol mesh (instant claims 1-2, 4-6, 8, 9, 11-17).  The motivation to do so is given by the prior art.  Alavi et al. disclose methods for making an engineered ECM and/or tissue comprising a structural component embedded therein, where the structural component includes heart valves.  Kheradvar et al. disclose that heart valves and/or stents are designed such that a portion or one end of the stent and/or valve is surrounded by tissue and a portion of the structure does not comprise tissue.  Therefore, one of ordinary skill would have reasonable motivation to form and/or culture the cell-seeded hydrogel in the method of Alavi et al. on, in, around and/or within a portion of a heart valve or stent as suggested in Kheradvar et al. because there was interest in developing heart valves and/or stents.  One of ordinary skill would have a reasonable expectation of success because Alavi et al. disclose the engineered tissue is suitable for applications including heart valves and vascular grafts.
	Regarding instant claims 9, 11-13, Alavi et al. disclose an engineered tissue formed as a blood vessel comprising a Nitinol mesh (at least paragraph 0086).  Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve is embedded in a tissue (at least Fig. 4-5, also p. 851-853).  Therefore, it would have been obvious that a portion of the nitinol mesh does not have to be embedded in the ECM.
	Regarding instant claim 6, Alavi et al. disclose preparing the cells culture medium and adding the cells to the gel in a tissue culture hood (at least paragraphs 0070-0071, 0072-0077).
 	Regarding instant claims 8, 14-15, 16-17, Alavi et al. disclose an engineered tissue formed as a blood vessel comprising a Nitinol mesh (at least paragraph 0086).  Alavi et al. also disclose the engineered tissue is formed as a heart valve with the Nitinol wire mesh as the base structure of the tissue leaflets and another end comprises a Dacron cloth (at least paragraphs 0078-0085).  Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve is embedded in a tissue of tubular form (at least Fig. 4-5, also p. 851-853).  It would have been obvious to arrive at the claimed composition comprising a tubular structure embedded in tissue and a valve stent not completely embedded in the tissue.

	Reply:  Regarding the 35 U.S.C. 103 rejection, Applicants assert that the suggestion or motivation to modify the prior art reference or combine the prior art references relied upon must be found either in the prior art or in the knowledge generally available to one of ordinary skill in the art; it cannot be based on hindsight benefiting from the disclosure of the claimed invention.
Applicants' remarks are not persuasive.  In this instance, the 103 rejection clearly provides motivation to combine the cited references to arrive at the claimed invention.  As previously noted, Alavi et al. disclose an engineered tissue and/or ECM comprising a portion of a structural component embedded therein.  See at least the 103 rejection above.  Alavi et al. disclose the engineered tissue is suitable for applications including among others heart valves.  Alavi et al. differ from the claimed invention by not explicitly teaching that a portion of the structural component is not embedded in the engineered tissue or ECM.
However, as previously noted, Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve (or a portion of the structural component) does not comprise tissue or is not surrounded by tissue.
Therefore, one of ordinary skill would have reasonable motivation to form and/or culture the cell-seeded hydrogel (or engineered ECM) in the method of Alavi et al. on, in, around and/or within a portion of a heart valve or stent (structural component), where a portion of the structural component is not embedded in the engineered ECM as suggested in Kheradvar et al., because there was interest in developing heart valves and/or stents and it was disclosed in the art that engineered heart valves and/or stents include designs where a portion of the structural component is not embedded in or surrounded by the engineered tissue.

Claims 1-9, 11-17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tranquillo et al. (US 20140058496; IDS 01.03.20, previously cited) in view of Kheradvar et al. (2015 Annals of Biomedical Engineering 43(4):  844-857).  Tranquillo et al. disclose methods of making an engineered tissue comprising a structural component, comprising combining matrix-producing cells with a hydrogel to produce a cell-seeded gel (at least paragraphs 0006-0007, 0009, 0014); and a structural component is placed inside or outside the engineered tissue (at least paragraph 0026).  Tranquillo et al. disclose the cell-producing extracellular matrix is conducive to recellularization both in culture in the laboratory and endogenously following implantation or engraftment (at least paragraph 0023).  Tranquillo et al. disclose forming tissue-engineered valves, including stents (at least paragraphs 0026-0027).  Tranquillo et al. do not explicitly teach that a portion of the structural component is not embedded in the engineered extracellular matrix.
Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve comprises or is completely surrounded by a tissue and a portion of the structure does not comprise tissue (at least Fig. 4-5, also p. 851-853).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of making an engineered extracellular matrix (ECM) comprising:  combining matrix-producing cells with a hydrogel to produce a cell-seeded hydrogel; forming the cell-seeded hydrogel on, in, around and/or within a portion of a structural component; and culturing the cell-seeded hydrogel so as to produce an engineered ECM comprising a portion of the structural component embedded therein, wherein a portion of the structural component is not embedded in the engineered ECM, and wherein the structural component is a stent or Nitinol mesh (instant claims 1-9, 11-17, 18).  The motivation to do so is given by the prior art.  Tranquillo et al. disclose methods for making an engineered ECM and/or tissue comprising a structural component embedded therein, where the structural component includes heart valves stents.  Kheradvar et al. disclose that heart valves and/or stents are designed such that a portion or one end of the stent and/or valve is surrounded by tissue and a portion of the structure does not comprise tissue.  Therefore, one of ordinary skill would have reasonable motivation to form and/or culture the cell-seeded hydrogel in the method of Tranquillo et al. on, in, around and/or within a portion of a heart valve or stent as suggested in Kheradvar et al. because there was interest in developing heart valves and/or stents.  One of ordinary skill would have a reasonable expectation of success because Tranquillo et al. disclose the engineered ECM and tissue is suitable for applications including heart valves and vascular grafts and are conducive to recellularization in culture.
Regarding instant claim 2, Tranquillo et al. disclose the matrix producing cells are fibroblasts (at least paragraphs 0007, 0016).
Regarding instant claim 3, Tranquillo et al. disclose the hydrogel comprises fibrinogen and thrombin (at least paragraphs 0007, 0009, 0014, 0018).
Regarding instant claims 4-5, 11-12, 14-15, 17, Tranquillo et al. disclose the structural component is a stent or frame, which can be made of a rigid material (e.g. titanium) or a flexible material for a stent (e.g. braided Nitinol wire mesh) (at least paragraph 0026).  Regarding instant claim 16, Tranquillo et al. disclose a cuff at the end of the structural component (at least Fig. 3).
Regarding instant claim 6, Tranquillo et al. disclose manipulating, mechanically, the hydrogel in the presence of culture medium to produce an engineered tubular graft (at least paragraphs 0009, 0021).
Regarding instant claim 7, Tranquillo et al. disclose decellularizing the engineered tubular graft (at least paragraphs 0009, 0014).
Regarding instant claim 8, Tranquillo et al. disclose recellularization both in culture in the laboratory and endogenously following implantation or engraftment (at least paragraphs 0023, 0027).
Regarding instant claim 13, Tranquillo et al. disclose the engineered tubular graft is used to form a heart valve (at least paragraphs 0019, 0024-0027).
Regarding instant claim 18, Tranquillo et al. also disclose the engineered tubular graft is used to form a fallopian tube (at least paragraph 0019).

Reply:  Regarding the 35 U.S.C. 103 rejection, Applicants assert that the suggestion or motivation to modify the prior art reference or combine the prior art references relied upon must be found either in the prior art or in the knowledge generally available to one of ordinary skill in the art; it cannot be based on hindsight benefiting from the disclosure of the claimed invention.
Applicants' remarks are not persuasive.  In this instance, the 103 rejection clearly provides motivation to combine the cited references to arrive at the claimed invention.  As previously noted, Tranquillo et al. disclose an engineered tissue and/or ECM comprising a portion of a structural component embedded therein.  See at least the 103 rejection above.  Tranquillo et al. disclose the engineered tissue is suitable for applications including among others heart valves and stents.  Tranquillo et al. differ from the claimed invention by not explicitly teaching that a portion of the structural component is not embedded in the engineered tissue or ECM.
However, as previously noted, Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve (or a portion of the structural component) does not comprise tissue or is not surrounded by tissue.
Therefore, one of ordinary skill would have reasonable motivation to form and/or culture the cell-seeded hydrogel (or engineered ECM) in the method of Tranquillo et al. on, in, around and/or within a portion of a heart valve or stent (structural component), where a portion of the structural component is not embedded in the engineered ECM as suggested in Kheradvar et al., because there was interest in developing heart valves and/or stents and it was disclosed in the art that engineered heart valves and/or stents include designs where a portion of the structural component is not embedded in or surrounded by the engineered tissue.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10893928 (‘928) in view of Tranquillo et al. (supra) and Kheradvar et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘928 claims relate to an engineered tissue comprising a structural component comprising bringing combining matrix-producing cells, fibrinogen, and thrombin to produce a cell-seeded hydrogel and a structural component (see at least claims 1, 18, 22 of the ‘928 patent).  The ’928 claims differ from the instant claims by not explicitly reciting that the cell-seeded hydrogel comprises a portion of the structural component.  As noted above, Tranquillo et al. disclose methods of making an engineered tissue comprising a structural component, comprising combining matrix-producing cells with a hydrogel to produce a cell-seeded gel (at least paragraphs 0006-0007, 0009, 0014); and a structural component is placed inside or outside the engineered tissue (at least paragraph 0026).  Tranquillo et al. disclose the cell-producing extracellular matrix is conducive to recellularization both in culture in the laboratory and endogenously following implantation or engraftment (at least paragraph 0023).  Tranquillo et al. disclose forming tissue-engineered valves, including stents (at least paragraphs 0026-0027).  Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve is surrounded by tissue and a portion of the structure does not comprise tissue (at least Fig. 4-5, also p. 851-853).  Since the engineered tissue of the ‘928 patent claims is made by a method comprising bringing together the same components and steps recited in the instant claims, it would also have been obvious to arrive at the instant method claims 1-8 when forming the engineered tissue of the ‘928 patent claims where the engineered tissue of the ’928 patent claims comprises a portion of the structural component.  If a component and/or feature recited in the instant claims is/are not explicitly recited in the ‘928 patent claims, it would have been obvious to incorporate said component and/or feature in view of the teachings of Tranquillo et al. noted above.

Claims 1-9, 11-17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10105208 (‘208) in view of Tranquillo et al. (supra) and Kheradvar et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘208 claims relate to an engineered tissue comprising a structural component comprising bringing combining matrix-producing cells, fibrinogen, and thrombin to produce a cell-seeded hydrogel and a structural component (see at least claims 1, 11, 15, 17 of the ‘208 patent).  The ’208 claims differ from the instant claims by not explicitly reciting that the cell-seeded hydrogel comprises a portion of the structural component.  As noted above, Tranquillo et al. disclose methods of making an engineered tissue comprising a structural component, comprising combining matrix-producing cells with a hydrogel to produce a cell-seeded gel (at least paragraphs 0006-0007, 0009, 0014); and a structural component is placed inside or outside the engineered tissue (at least paragraph 0026).  Tranquillo et al. disclose the cell-producing extracellular matrix is conducive to recellularization both in culture in the laboratory and endogenously following implantation or engraftment (at least paragraph 0023).  Tranquillo et al. disclose forming tissue-engineered valves, including stents (at least paragraphs 0026-0027).  Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve is surrounded by tissue and a portion of the structure does not comprise tissue (at least Fig. 4-5, also p. 851-853).  Since the engineered tissue of the ‘208 patent claims is made by a method comprising bringing together the same components and steps recited in the instant claims, it would also have been obvious to arrive at the instant method claims 1-8 when forming the engineered tissue of the ‘208 patent claims, where the engineered tissue of the ’208 patent claims comprises a portion of the structural component.  If a component and/or feature recited in the instant claims is/are not explicitly recited in the ‘208 patent claims, it would have been obvious to incorporate said component and/or feature in view of the teachings of Tranquillo et al. noted above.

Claims 1-9, 11-17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10111740 (‘740) in view of Tranquillo et al. (supra) and Kheradvar et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘740 claims relate to an engineered tissue comprising a structural component comprising bringing combining matrix-producing cells, fibrinogen, and thrombin to produce a cell-seeded hydrogel and a structural component (see at least claim 1 of the ‘740 patent).  The ’740 claims differ from the instant claims by not explicitly reciting that the cell-seeded hydrogel comprises a portion of the structural component.  As noted above, Tranquillo et al. disclose methods of making an engineered tissue comprising a structural component, comprising combining matrix-producing cells with a hydrogel to produce a cell-seeded gel (at least paragraphs 0006-0007, 0009, 0014); and a structural component is placed inside or outside the engineered tissue (at least paragraph 0026).  Tranquillo et al. disclose the cell-producing extracellular matrix is conducive to recellularization both in culture in the laboratory and endogenously following implantation or engraftment (at least paragraph 0023).  Tranquillo et al. disclose forming tissue-engineered valves, including stents (at least paragraphs 0026-0027).  Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve is surrounded by tissue and a portion of the structure does not comprise tissue (at least Fig. 4-5, also p. 851-853).  Since the engineered tissue of the ‘740 patent claims is made by a method comprising bringing together the same components and steps recited in the instant claims, it would also have been obvious to arrive at the instant method claims 1-8 when forming the engineered tissue of the ‘740 patent claims, where the engineered tissue of the ’740 patent claims comprises a portion of the structural component.  If a component and/or feature recited in the instant claims is/are not explicitly recited in the ‘740 patent claims, it would have been obvious to incorporate said component and/or feature in view of the teachings of Tranquillo et al. noted above.

Reply:  Applicants’ remarks are not persuasive.  The reasons for maintaining the nonstatutory double patenting rejections are the same as noted above.
Regarding Applicants’ remarks that none of the cited patents disclose the requirement that a portion of the structural component is embedded in the engineered ECM and that a portion of the structural component is not embedded in the engineered ECM, the remarks are not persuasive.  
As noted above, Kheradvar et al. disclose the development of heart valves and/or stents, where it is disclosed that one end of the stent or valve (or a portion of the structural component) does not comprise tissue or is not surrounded by tissue.
Therefore, one of ordinary skill would have reasonable motivation to form or bring the engineered ECM of the cited patent claims on, in, around and/or within a portion of a structural component, where a portion of the structural component is not embedded in the engineered ECM as suggested in Kheradvar et al., because there was interest in developing heart valves and/or stents and it was disclosed in the art that engineered heart valves and/or stents include designs where a portion of the structural component is not embedded in or surrounded by the engineered tissue.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656